EMPLOYMENT AGREEMENT
TERRY A. PETERSON
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated as of the 19 day of June,
2008, by and between WSB FINANCIAL GROUP, INC. and WESTSOUND BANK (hereinafter
jointly referred to as “Westsound”) and TERRY A. PETERSON (“Executive”) and is
effective retroactively to April 15, 2008. Westsound and Executive are sometimes
collectively referred to herein as “the Parties.”
RECITALS
     WHEREAS, Executive has been recruited to serve as the new President and
Chief Executive Officer of Westsound substantially under the terms of the Term
Sheet dated March 2008; and
     WHEREAS, the Parties now wish to enter into a definitive agreement setting
forth the terms and conditions of Executive’s employment with Westsound;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
     1. Term of Employment. Subject to earlier termination of Executive’s
employment pursuant to paragraphs 8 and 9, Westsound hereby employs Executive,
and Executive hereby accepts such employment, for the period commencing on
April 15, 2008 (the “Effective Date”) and ending April 30, 2011 (the “Term of
Employment”); provided, however, that the Term of Employment shall be
automatically extended for an additional year on the first anniversary of the
Effective Date and on each anniversary of the Effective Date thereafter, unless
written notice of non-extension is provided by either party to the other party
at least one hundred twenty (120) days prior to the applicable succeeding
anniversary date.
     2. Duties. Executive is engaged as President and Chief Executive Officer of
Westsound Bank and WSB Financial Group, Inc., and is responsible for the overall
operation and conduct of Westsound’s business, in accordance with the laws of
the State of Washington and the federal government and pursuant to the general
guidelines and directions as established from time to time by the Board of
Directors of Westsound (the “Board”). As long as Executive serves as President
and CEO of Westsound Bank and WSB Financial Group, Inc., he shall be nominated
to serve as a member of the Board of Directors of Westsound Bank and WSB
Financial Group, Inc.
     3. Exclusive Services and Best Efforts. Executive shall render services
solely on behalf of Westsound, and in no event shall he render services directly
to a customer of Westsound for the individual gain of Executive, without
Westsound’s prior written consent. Executive shall devote his full time,
attention and energies, during regular business hours, to the business of
Westsound. Executive further agrees that he shall perform any and all duties to
the

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-1-



--------------------------------------------------------------------------------



 



best of his abilities. In addition to any other responsibilities which Westsound
may from time to time require him to perform, Executive shall:
          (a) Use his diligent efforts to promote the business and further the
goals of Westsound;
          (b) Conduct his business so as to maintain and increase the goodwill
and reputation of Westsound and its business;
          (c) Comply with all codes of ethics, personnel and other policies of
Westsound, federal, state and local laws and regulations, including but not
limited to those related to banking and securities, and the rules of the NASDAQ
Stock Market (“NASDAQ”);
          (d) Not render to others, during his employment with Westsound,
services of any kind or promote, participate or engage in any other business
activity which would interfere with the performance of his duties under this
Agreement, including, without limitation, providing consulting services or
otherwise engaging in business with any person or entity which directly or
indirectly competes with Westsound, unless he first obtains Westsound’s prior
written consent to engage in such outside activities.
     Anything herein to the contrary notwithstanding, nothing shall preclude the
Executive from (i) serving on the boards of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations
and/or charitable organizations (subject to the reasonable approval of the
Board), (ii) engaging in charitable activities and community affairs, and
(iii) managing Executive’s personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of
Executive’s duties and responsibilities as an executive officer of Westsound.
     4. Compensation. Westsound shall pay Executive, as compensation for his
full-time services during the Term of Employment, the following:
          (a) Base Salary. Executive shall receive a base salary of $300,000 per
annum (“Base Salary”), partial years prorated, payable in substantially equal
periodic payments, which shall be made no less frequently than monthly during
the period of the Executive’s employment hereunder. Executive’s Base Salary
shall be reviewed and set annually by the Compensation Committee.
Notwithstanding anything to the contrary in this paragraph 4(a), Executive’s
Base Salary shall be at least $300,000 per annum during the term of this
Agreement.
          (b) Bonus; Incentives. Executive shall receive an annual discretionary
bonus or cash incentives based on an incentive pay plan established from time to
time by the Compensation Committee with the approval of the Board of Directors
(“Bonus”). In determining the amount of the Bonus, if any, the Compensation
Committee shall consider earnings, asset quality, factors affecting shareholder
value and such other factors as the Compensation Committee shall deem
appropriate. Any discretionary bonus shall be paid not later than 2 1/2 months
after the year in which the Executive obtains a legally binding right to the
bonus. If the

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-2-



--------------------------------------------------------------------------------



 



discretionary bonus cannot be paid by that date, then it shall be paid on the
next following April 15, or such other date during the year as permitted under
Section 409A.
          (c) Benefit Plans. During the Term of Employment, Executive shall be
entitled to participate in any and all employee benefit plans, including, but
not be limited to the Westsound Bank 401(k) Plan, the WSB Financial Group, Inc.
1999 Stock Option Plan, and employee welfare and health benefit plans which may
be established by Westsound from time to time for the benefit of all executives
of Westsound. Executive shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and be entitled to
benefits only in accordance with the terms and conditions of such plans as they
may be amended from time to time.
          (d) Vacations; Leave. The Executive shall be entitled to (i) an annual
paid vacation of not less than four (4) weeks (20 business days) per year and
otherwise in accordance with the policies established by the Board for executive
officers, and (ii) voluntary leaves of absences, with or without pay, from time
to time at such times and upon such conditions as the Board may determine.
     5. Business Expenses. Westsound will pay or reimburse Executive for
reasonable and necessary business expenses incurred by Executive, which are
directly related to the performance of his duties of employment, including
travel, professional memberships and professional development, subject to
documentation by Executive and approval of the Chairman of the Audit Committee.
Westsound will pay Executive’s dues to such clubs as the Board deems appropriate
and beneficial to Westsound.
     6. Automobile. Executive shall provide his own automobile, and Westsound
shall provide him an automobile allowance of $600 per month for use of such
automobile incident to his duties as President and Chief Executive Officer of
Westsound. The automobile allowance may be increased from time to time as deemed
appropriate by the Board.
     7. Working Facilities. Executive shall be furnished with such working
facilities as are reasonably required by Executive to perform his duties as
President and Chief Executive Officer of Westsound, which working facilities
shall include, but not be limited to, an office and secretarial and staff
support.
     8. Separation From Service. Notwithstanding paragraph 1, this Agreement may
be terminated by Westsound upon written notice to Executive, and by Executive
upon ninety (90) days written notice to Westsound. If Executive resigns from
Westsound, he will receive only his compensation, benefits earned and expenses
reimbursable through the date this Agreement is terminated. If Executive’s
employment is terminated by Westsound, he shall receive the compensation
provided hereafter.
          (a) Termination Without Cause. If Executive is involuntarily separated
from service by Westsound, except for cause as provided in paragraph 8(b),
subject to paragraphs 24 and 25, Executive shall receive as a severance benefit
a severance payment equal to six (6) months’ W-2 income before salary deferrals
and excluding gains, if any, from exercise of stock

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-3-



--------------------------------------------------------------------------------



 



options, which amount shall be increased by one (1) month’s W-2 income for each
month of employment after six (6) months up to a maximum of twelve (12) months.
Such payment shall be subject to applicable payroll withholding, and payable in
a lump sum immediately following termination, provided the timing of any such
payment shall be made in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”).
          (b) Termination for Cause. The compensation payable upon separation
from service, as provided in paragraph 8(a), shall not be payable in the event
that the Executive is involuntarily separated from service for cause.
Involuntary separation from service shall be determined to be for cause only in
the event: (i) Executive is convicted of a felony or crime involving moral
turpitude, or charged with a felony or crime involving moral turpitude if the
Board, in its sole discretion, determines that the adverse publicity/notoriety
stemming from such charge will make it difficult for Executive to perform his
duties and/or Westsound to carry on its normal business activities;
(ii) Executive fails or refuses, after written request, to comply with any
material policies adopted by the Board; (iii) Executive is terminated for fraud,
embezzlement, or willful misconduct (including, but not limited to, violation of
Westsound’s anti-discrimination and harassment policies); or (iv) Executive is
removed from office by the Board in order to comply with a requirement, request
or recommendation from the Supervisor of Banking for the State of Washington or
the Federal Deposit Insurance Corporation (“FDIC”).
          (c) Death or Disability. This Agreement will terminate immediately
upon Executive’s death. If Executive is unable to perform his duties and
obligations under this Agreement as a result of a Disability and cannot continue
to perform his duties with reasonable accommodation, the Board may terminate
this Agreement. If termination occurs due to Executive’s death, his estate will
be entitled to receive the compensation, benefits earned, and expenses
reimbursable through the date this Agreement is terminated. If termination
occurs due to Executive’s Disability, he shall continue to receive his Base
Salary until payments under Westsound’s long-term disability insurance plan
commence, or in the event Westsound has no long-term disability insurance plan
on the date of disability, Executive’s Base Salary shall continue for a period
of six (6) months.
     9. Change of Control. Notwithstanding paragraph 1, if after a Change of
Control, (i) Executive is involuntarily separated from service, except for cause
pursuant to paragraph 8(b), or (ii) Executive voluntarily separates from service
for Good Reason within twelve (12) months after such Change of Control, subject
to paragraphs 24 and 25, Executive shall receive an amount equal to two
(2) times his Base Salary plus Bonus before salary deferrals over the twelve
(12) month period prior to the Change of Control, reduced by any amount received
under paragraph 8(a), payable in a lump sum within 30 days of the Executive’s
separation from service, subject to applicable payroll withholding; provided,
however, that if Executive is a Specified Employee as of the date Executive’s
employment terminated, then any amounts that are not considered separation pay
under Code Section 409A will be paid to Executive not sooner than the first day
of the seventh calendar month following the termination of Executive’s
employment and not later than the 30th day of such calendar month. No payment
shall be made under this Section 9 of amounts that would be considered deferred
compensation under Code Section 409A unless the Executive’s separation from
service qualifies as such under Code Section 409A and

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-4-



--------------------------------------------------------------------------------



 



the regulations thereunder, taking into account all rules and presumptions
provided for thereunder.
     10. Certain Definitions.
          “Change of Control” shall mean (i) a change in the ownership of
Westsound; (ii) a change in the effective control of Westsound; or (iii) a
change in ownership of a substantial portion of the assets of Westsound, within
the meaning of the regulations promulgated by the Internal Revenue Service under
section 409A of the Code.
          “Disability” shall mean (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable, physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months, or (ii) he is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of Westsound. Further, Executive will be deemed disabled if
determined to be totally disabled by the U.S. Social Security Administration or
in accordance with a disability insurance plan if the definition of disability
applied under such disability insurance plan complies with the requirements of
the foregoing clause (i) or clause (ii).
          “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of Executive:

  (i)   A material diminution in his Base Salary.     (ii)   A material
diminution in his authority, duties, or responsibilities, including, but not
limited to the failure of the Boards of Directors of WSB Financial Group, Inc.
or Westsound Bank not to elect him President and Chief Executive Officer.    
(iii)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom Executive is required to report, including a requirement
that Executive report to a corporate officer or employee instead of reporting
directly to the board of directors of Westsound.     (iv)   A material
diminution in the budget over which Executive retains authority.     (v)   A
material change in the geographic location at which Executive must perform the
services.     (vi)   Any other action or inaction that constitutes a material
breach by Westsound of this Agreement.

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-5-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, Executive shall be required to provide
notice to Westsound of the existence of any of the foregoing conditions within a
period not to exceed ninety (90) days of the initial existence of the condition,
upon the notice of which Westsound shall have a period of thirty (30) days
during which it may remedy the condition and not be required to pay the amount.
          “Specified Employee” means an individual who, during the 12-month
period ending on the December 31 next preceding his separation from service, was
a “key employee”, as such term is defined in Section 416(i) of the Internal
Revenue Code without regard to section 416(i)(5) of the Internal Revenue Code,
of Westsound, provided that stock of Westsound is publicly traded on an
established securities market or otherwise.
     11. Stock Purchase Right; Option Grant. Subject to compliance with the
rules of NASDAQ and the SEC, for a period of one (1) year after the date of this
Agreement WSB Financial Group, Inc. agrees to sell to Executive up to $1,000,000
of the WSB Financial Group, Inc.’s $1.00 par value common stock at the closing
market price as of the date of purchase. WSB Financial Group, Inc. will also
grant Executive an option to purchase 100,000 shares of WSB Financial Group,
Inc.’s common stock, exercisable at the closing market price on the date of
grant, vesting in 20% annual installments over a period of five years in
accordance with the terms and conditions of WSB Financial Group, Inc.’s 1999
Incentive Stock Option Plan and his stock option agreement.
     12. Federal Regulatory Provisions.
          (a) If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Westsound Bank’s affairs by a notice served
under section 8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(3) and (g)(1)) Westsound Bank’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, Westsound Bank may in its discretion
(i) pay Executive all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.
          (b) If Executive is removed and/or permanently prohibited from
participating in the conduct of Westsound Bank’s affairs by an order issued
under section 8 (e)(4) or (g)(1) of the U.S.C. 1818 (e)(4) or (g)(1)), all
obligations of Westsound Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the Parties shall not be
affected.
          (c) If Westsound Bank is in default (as defined in section 3(x)(1) of
the Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this paragraph (c) shall not affect any
vested rights of the Parties.

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-6-



--------------------------------------------------------------------------------



 



          (d) All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary to the
continued operation of Westsound Bank:
          (i) By the Director of the Federal Deposit Insurance Corporation
(“Director”) or his or her designee, at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
Westsound under the authority contained in 13(c) of the Federal Deposit
Insurance Act; or
          (ii) By the Director or his or her designee, at the time the Director
or his or her designee approves a supervisory merger to resolve problems related
to operation of Westsound or when Westsound is determined by the Director to be
in an unsafe or unsound condition.
     13. Confidentiality. Executive acknowledges that he will have access to
certain proprietary and confidential information of Westsound and its clients.
Executive will not, after signing this Agreement, including during and after its
Term, use for his own purposes or disclose to any other person or entity any
confidential information concerning Westsound or its business operations or
customers, unless; (i) Westsound consents to the use or disclosure of said
confidential information, (ii) the use or disclosure is consistent with
Executive’s duties under this Agreement, (iii) disclosure is required by law or
court order, or (iv) such information is, or comes within, the public domain
without the fault of Executive.
     14. Competition Restriction. During the Term of Employment and for the
period for which Executive receives compensation under paragraph 8(a), and for
twenty-four (24) months after termination of his employment, if Executive
receives compensation under paragraph 9, he shall not become or serve as an
officer, director, founder or employee of any financial institution in Kitsap,
Jefferson, or Clallam Counties, unless Executive has first obtained the Board’s
written consent. In the event Executive breaches this condition, which breach is
not corrected within fifteen (15) days of notice to Executive of such breach,
Executive shall forfeit all right to receive all benefits or other payments
remaining unpaid on the date of any such breach, and shall refund any payments
received pursuant to paragraph 8(a) or 9 hereof, and all unexercised stock
options which will be forfeited.
     15. No Solicitation. During the Term of Employment and for the period for
which Executive receives compensation under paragraph 8(a), and for twenty-four
(24) months after termination of Executive’s employment, if Executive receives
compensation under paragraph 9, Executive will not, directly or indirectly,
solicit or attempt to solicit; (i) any employees of Westsound to leave their
employment, or (ii) any customers of Westsound to remove their business from
Westsound to participate in any manner in a competing business (“Competing
Business”). “Competing Business” means any financial institution or trust
company that competes with or will compete with Westsound in Kitsap, Jefferson,
or Clallam Counties, or any start-up or other financial institution or trust
company in Kitsap, Jefferson, or Clallam Counties.
     16. Return of Bank Property. If and when Executive ceases, for any reason,
to be employed by Westsound, Executive must return to Westsound all keys, pass
cards, identification

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-7-



--------------------------------------------------------------------------------



 



cards and any other property of Westsound. At the same time, Executive also must
return to Westsound all originals and copies (whether in hard copy, electronic
or other form) of any documents, drawings, notes, memoranda, designs, devices,
diskettes, tapes, manuals, and specifications which constitute proprietary
information or material of Westsound. The obligations in this paragraph include
the return of documents and other materials which may be in Executive’s desk at
work, in Executive’s car or place of residence, or in any other location under
Executive’s control.
     17. Enforcement of Confidentiality and Non-Competition Covenants. Westsound
and Executive stipulate that, in light of all of the facts and circumstances of
the relationship between them, the covenants referred to in paragraphs 13, 14,
15, and 16 above, including, without limitation, their scope, duration and
geographic extent, are fair and reasonably necessary for the protection of
Westsound’s confidential information, goodwill and other protectable interests.
If a court of competent jurisdiction should decline to enforce any of those
covenants and agreements, Executive and Westsound request the court to reform
these provisions to restrict Executive’s use of confidential information and
Executive’s ability to compete with Westsound, to the maximum extent, in time,
scope of activities, and geography, as the court finds enforceable.
     Executive acknowledges that Westsound will suffer immediate and irreparable
harm that will not be compensable by damages alone, if Executive repudiates or
breaches any of the provisions in paragraphs 13, 14, 15, and 16 above or
threatens or attempts to do so. For this reason, under these circumstances,
Westsound, in addition to and without limitation of any other rights, remedies
or damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and Westsound will not be required to post a bond as a condition for
the granting of this relief.
     18. Adequate Consideration. Executive specifically acknowledges the receipt
of adequate consideration for the covenants contained in paragraphs 13, 14, 15,
and 16 above and that Westsound is entitled to require him to comply with these
paragraphs. These paragraphs will survive termination of this Agreement.
Executive represents that if his employment is terminated, whether voluntarily
or involuntarily, he has the experience and capabilities sufficient to enable
him to obtain employment in areas which do not violate this Agreement and that
Westsound’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.
     19. No Employee Contract Rights. Nothing contained in this Agreement shall
be construed to abrogate, limit or affect the powers, rights and privileges of
the Board to remove Executive as President or Chief Executive Officer of
Westsound, with or without cause.
     20. Regulatory Agencies. The Parties fully acknowledge and recognize that
Westsound and Executive (insofar as he conducts Westsound’s business) are
regulated and governed by the Division of Banks for the State of Washington and
the FDIC. In the event the Division of Banks, the FDIC or any other governmental
agency with authority to regulate Westsound objects to, and requires
modification of, any of the terms of this Agreement, the Parties agree that they
shall abide by and modify the terms of this Agreement to comply with any and all
requirements of that governmental agency.

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-8-



--------------------------------------------------------------------------------



 



     21. Dispute Resolution. The Parties agree to attempt to resolve all
disputes arising out of this Agreement by mediation. Any party desiring
mediation may begin the process by giving the other party a written request to
mediate, describing the issues involved and inviting the other party to join
with the calling party to name a mutually agreeable mediator and a timeframe for
the mediation meeting. The Parties and mediator may adopt any procedural format
that seems appropriate for the particular dispute. The contents of all
discussions during the mediation shall be confidential and non-discoverable in
subsequent arbitration or litigation, if any. If the Parties can, through the
mediation process, resolve the dispute(s), the agreement reached by the Parties
shall be reduced to writing, signed by the Parties, and the dispute shall be at
an end.
     If the result of the mediation is a recognition that the dispute cannot be
successfully mediated, or if either party believes mediation would be
unproductive, then either party may seek to resolve the dispute in accordance
with the procedures established by Judicial Arbitration and Mediation Services,
Inc.
     The award rendered by the arbitrator (whether through Judicial Arbitration
and Mediation Services, Inc. or otherwise) shall be final, and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.
     The arbitrator shall allocate the costs charged by Judicial Arbitration and
Mediation Services, Inc., or other arbitrator as the case may be. It is agreed
that the arbitrator shall award to the prevailing or substantially prevailing
party all fees incurred by such party with regard to such arbitration, including
reasonable legal and accounting fees. If the arbitrator determines that there is
no prevailing or substantially prevailing party, the legal and accounting fees
shall be borne by Westsound.
     22. Governing Law. All proceedings will be held at a place designated by
the arbitrator in Kitsap County, Washington. The arbitrator, in rendering a
decision as to any state law claims, will apply Washington law.
     23. Exception to Arbitration. Notwithstanding the above, if Executive
violates paragraphs 13, 14, 15, and 16 above, Westsound will have the right to
initiate the court proceedings described in paragraph 17 above, in lieu of an
arbitration proceeding. Westsound may initiate these proceedings wherever
appropriate within Washington state, but Executive will consent to venue and
jurisdiction in Kitsap County, Washington.
     24. Section 280G of the Code. If any severance benefit paid to Executive
constitutes an “excess parachute payment” under section 280G of the Code, said
severance benefit or pay shall be reduced by the amount of the tax deduction
disallowed to Employer as result of such excess parachute payment.
     25. Execution of Release. Any payment to Executive under paragraph 8 and/or
9 hereof shall be conditioned upon receipt by Westsound of an executed release
of all claims against Westsound, in substantially the form as attached hereto as
Exhibit A.

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-9-



--------------------------------------------------------------------------------



 



     26. Notice. Any notice to be delivered under this Agreement shall be given
in writing and delivered personally or by certified mail, postage prepaid,
addressed to Westsound or to Executive at their last known address.
     27. Independent Legal Counsel. Executive acknowledges that he has had the
opportunity to review and consult with his own personal legal counsel regarding
this Agreement.
     28. Non-Waiver. No delay or failure by either party to exercise any right
under this Agreement, and no partial single exercise of that right, shall
constitute a waiver of that or any other right.
     29. Severability. If any provision of this Agreement shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective.
     30. Entire Agreement. This Agreement represents the entire agreement of the
Parties. This Agreement supersedes any prior oral or written agreement between
the Parties on the subject matter hereof. This Agreement may be superseded by
another written agreement entered into between Executive and Westsound on
mutually agreeable terms, provided such agreement expressly by its terms
supersedes this Agreement. The offer by Westsound to enter into any such
agreement, or the entering into such agreement, shall not be considered to have
terminated this Agreement, triggering the payment of benefits under paragraph 8
hereof.
     31. Binding Effect. It is agreed that all covenants, terms and conditions
of this Agreement shall extend, apply to and firmly bind the heirs, executors,
administrators, assigns and successors in interest of the respective parties
hereto as fully as the respective parties themselves are bound. It is
specifically understood that in the event of Executive’s death prior to the full
payment of any benefit to which he is entitled under this Agreement, such
payment(s) shall be made to his spouse and/or heirs as the case may be.
     32. Compliance with Section 409A of the Code. Where required, the
provisions of this Agreement are intended to comply with the requirements of
Section 409A of the Code. Notwithstanding any other provision of this Agreement,
this Agreement shall be interpreted and administered in accordance with the
requirements of section 409A of the Code.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have signed this Agreement on the 19 day of
June, 2008.

                  WESTSOUND BANK            
 
               
By:
  /s/ Donald F. Cox
 
Donald F. Cox       /s/ Terry A. Peterson
 
TERRY A. PETERSON    
 
  Title: Chairman of the Board            
 
                  WSB FINANCIAL GROUP, INC,            
 
               
By:
  /s/ Donald F. Cox            
 
               
 
  Donald F. Cox            
 
  Title: Chairman of the Board            

          Keller Rohrback l.l.p.
Suite 3200
1201 Third Avenue
Seattle, Washington 98101-3052
(206) 623-1900

-11-